Weiss, J.,
concurs in a separate memorandum. Weiss, J. (concurring). While in full agreement with the majority decision, I am constrained to write separately for the purpose of distinguishing this case from my dissent in the recent case of Matter of Greco v Board of Examiners of Nursing Home Administrators (91 AD2d 1108). Notwithstanding Sreter’s full and effective co-operatian, the critical fact remains that the special prosecutor made no promises other than to “discuss a possible plea agreement” at some future date. Clearly, then, this is not a Chaipis-type situation, but one in which the promisee voluntarily co-operated in the hopes of receiving leniency. Indeed, as the record demonstrates, Sreter received the full benefit in that instead of felony charges, he was permitted to plead to a reduced misdemeanor charge. Nor does Sreter’s reference to a written plea agreement, which is not in the record and thus not properly before this court, change the fact that his co-operation had already been rendered in the absence of a binding commitment from the special prosecutor. Accordingly, inasmuch as the record confirms that the special prosecutor did not represent that Sreter’s license would be preserved, and in view of the fact that his full co-operation is reflected in the penalty of license suspension instead of revocation, the determinations should be confirmed.